[Cite as State v. Vogel, 2018-Ohio-4339.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                    :

                 Plaintiff-Appellee,              :

v.                                                :                 No. 18AP-239
                                                              (M.C. No. 2018CRB4927)
John Vogel,                                       :
                                                             (REGULAR CALENDAR)
                 Defendant-Appellant.             :


                                            D E C I S I O N

                                     Rendered on October 25, 2018


                 On brief: Frost Brown Todd LLC, Stephen J. Smotj,
                 Thaddeus M. Boggs, and Michelle Y. Harrison. Argued:
                 Thaddeus M. Boggs.

                 On brief: John Vogel; Martin C. Nobile, for appellant.
                 Argued: John Vogel.


                       APPEAL from the Franklin County Municipal Court

TYACK, J.
        {¶ 1} John Vogel is appealing from being found in direct criminal contempt of the
Franklin County Municipal Court for lying to a judge of that court and representing that a
plea offer to a minor misdemeanor had been made with the dismissal of more serious
charges against Mr. Vogel's client. No such plea offer had been made.
        {¶ 2} Vogel assigns five errors for our consideration:
                 [I.] The trial court erred in finding defendant guilty beyond a
                 reasonable doubt, or, alternatively, guilty by no objective or
                 stated standard.

                 [II.] The trial court erred in denying defendant procedural and
                 substantive due process by holding the trial within 24-48
                 hours of the original charge.
No. 18AP-239                                                                                  2

              [III.] The trial court erred in proceeding on a substantively
              deficient charging instrument.

              [IV.] The trial court erred in that holding defendant to be
              guilty was without sufficient evidence.

              [V.] The trial court erred in finding defendant to be guilty
              against the manifest weight of the evidence.

       {¶ 3} Vogel, who is a lawyer licensed in the state of Ohio, was representing Tasha
Watkins who was charged with domestic violence and assault. Vogel told the judge
assigned to hear the Watkins case that the prosecution had agreed to one of the charges
being amended to a minor misdemeanor disorderly conduct. Upon Watkins pleading guilty
to the disorderly conduct charge, Vogel represented that the prosecution had agreed to
dismiss the other remaining misdemeanor of the first degree. Based on Vogel's professional
representation, the judge conducted a plea proceeding and accepted the plea bargain as
represented by Vogel.
       {¶ 4} Later that day, the prosecution denied making that plea offer. As a result, the
guilty plea was vacated and a contempt proceeding was scheduled.
       {¶ 5} Vogel appeared at the contempt proceeding and asserted that he based his
representations to the client on the letters MM being written on the exterior of the court
file. Vogel claimed that he interpreted the MM as standing for "minor misdemeanor" as
opposed to standing for the initials of the deputy clerk assigned to that courtroom. The
deputy clerk's initials are MM.
       {¶ 6} The judge assigned to the case served for many years as a bailiff in the
Franklin County Municipal Court before being elected to a judgeship in that court. The
judge has spent over 25 years working in that court and stated on the record that he had
never seen the prosecution make a plea offer by writing two letters on a court file. Vogel is
an experienced attorney and should have known that the prosecution would not offer to
reduce two misdemeanors of the first degree, each punishable by six months in jail, to a
single misdemeanor punishable by a fine only via simply writing the letters MM on the
court file. The judge felt Vogel was attempting to trick the court for the benefit of his client
and got caught in his effort to deceive the court.
No. 18AP-239                                                                               3

       {¶ 7} The facts clearly justify a finding of direct contempt. The first, fourth, and
fifth assignments of error are overruled.
       {¶ 8}   The second assignment of error alleges that the judge erred by addressing
the contempt the next day. The judge placed Vogel on notice and allowed Vogel to present
an explanation for his false representation as to the existence of a plea bargain. Direct
contempt proceedings do not require more formal proceedings. Lying to a judge in
circumstances such as here presented does not require a delay before punishment of the
lawyer who was caught lying to the judge.
       {¶ 9} The second assignment of error is overruled.
       {¶ 10} Vogel's brief on his own behalf claims that the facts and law he argues for the
second assignment of error explain his argument about the sufficiency. The facts and law
do not require more detailed proceedings and documents than were involved here.
       {¶ 11} The third assignment of error is overruled.
       {¶ 12} All five assignments of error having been overruled, the judgment of the
Franklin County Municipal Court is affirmed.
                                                                       Judgment affirmed.

                            KLATT and SADLER, JJ., concur.